The Chancellor.
The only evidence in this cause is the testimony of the complainant himself. It is the settled rule of this court that a divorce a vinculo will not be granted on the testimony of the complainant alone, as to the cause of divorce. Woodworth v. Woodworth, 6 C. E. Green 251; Palmer v. Palmer, 7 C. E. Green 88. But, apart from the rule, the complainant swears that he was married to the defendant, that he supported her for about four years after the marriage, and that for five years last past his wife has deserted him, and that her desertion, for all that time, has been willful, continued and obstinate, and without any just cause, whatever. The circumstances of the alleged desertion are not sworn to, but the fact only. This is not sufficient. Rogers v. Rogers, 3 C. E. Green 445 ; Test v. Test, 4 C. E. Green 342; Leaning v. Leaning, 10 C. E. Green 241.
The order for publication was published, and a copy of it mailed. This is not in accordance with the requirements of the rules of the court on the subject. Rules 24, 25, 26.
The master has not observed the directions of the 159th rule.
Thé decree of divorce must be denied, and the bill dismissed.